908 F.2d 973
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raymond JACKSON, also known as Najee As'ad Na'im, Petitioner-Appellant,v.Mike CODY, Attorney General of Tennessee, Michael Dutton,Warden, Respondents-Appellees.
No. 89-6531.
United States Court of Appeals, Sixth Circuit.
July 30, 1990.

Before KRUPANSKY and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction.  The appellant has not responded.


2
It appears from the record that the district court entered an order on November 15, 1989, rescinding a September 25, 1989, memorandum and request to review the performance of appellant's counsel, and to provide the court with an opinion.  This order was entered after the order dismissing appellant's 28 U.S.C. Sec. 2254 habeas corpus petition.  The appellant appealed from the November 15, 1989, order.


3
Upon review we conclude that this order entered on November 15, 1989, concerns an administrative matter initiated and terminated by the district court which is therefore not a final, appealable order within the meaning of 28 U.S.C. Sec. 1291.   Cf. In re Rini, 782 F.2d 603, 607 (6th Cir.1986).  As such, the petitioner likewise lacks standing to appeal the order as it was simply not entered on the merits of his case.   Cf. Bender v. Williamsport Area School Dist., 475 U.S. 534, 541-43 (1986).


4
Accordingly, the motion to dismiss this appeal is hereby granted.  Rule 9(b)(1), Rules of the Sixth Circuit.